On a motion by the defendant for a rehearing, a brief was filed, signed by John E. Clover as attorney, andP. L. Spooner, of counsel. They contended: 1. That the action of the board *375of supervisors on the claim of 1873, not Raving been appealed from, was a final disposition of that claim. Tbe committee having reported that tbe claim should be disallowed, the adoption of that report was a disallowance. Warner v. Outagamie Co., 19 Wis., 611. Tbe statute requiring such claims to be verified, is merely directory, and tbe want of a proper verification did not affect tbe jurisdiction of tbe board. Parker v. Grant Co., 1 Wis., 414. So tbe board might have required a better statement of tbe claim, or further evidence, but its failure to do so did not affect its jurisdiction. Eaton v. Manitowoc Co., 40 Wis., 668. Tbe board having jurisdiction to act upon tbe claim, tbe decision disallowing it was “ final and conclusive,” whether tbe reasons for disallowance were good or bad, if no appeal was taken within tbe time prescribed by law. E. S. 1858, ch. 13, sec. 43 (Tay. Stats., 303, § 57). 2. That tbe presentation to tbe board, in November, 1874, of twelve separate claims, one in favor of each of tbe persons who bad presented their joint claim in tbe previous year, was tbe commencement of. so many new actions against tbe county. Tbe proceeding upon tbe claim of 1873 having been finally determined by tbe action of tbe board in disallowing that claim, and by tbe failure to appeal from that decision, bow can that proceeding be regarded as pending twelve months afterwards, so that the filing of tbe new claims- was merely a continuation or amendment of it? Besides, where a dozen persons unite as plaintiffs in an action ex contractu, it would be a novel exercise of tbe power of amendment to allow them, if it appear that they have no joint cause of action, to turn tbe action into twelve different actions, one in favor of each of tbe plaintiffs. Moreover, tbe record of tbe presentation of tbe claim in 1873 was brought into tbe case at tbe instance of tbe defendant, tbe plaintiffs insisting that it was “ irrelevant and inadmissible;” and it is clear that tbe case was tried for tbe plaintiffs upon tbe theory that they were not barred by tbe statute of limitations because they brought their action within six years from *376the discovery of the invalidity of the tax sales, and that such discovery was not made until the decision by this court in Denniston v. The Unknown Owners. 3. That the adoption by the supervisors, in 1874, of the report of a committee recommending that no action be taken on plaintiffs’ claim, was not a disallowance from which an appeal could be taken, but was a refusal to act upon the claim, by which the claimants were put to the institution of a suit. R. S. 1858, ch. 13, secs. 40, 43. The right of appeal is purely statutory (Western Union R’y Co. v. Dickson, 30 Wis., 389); the statute distinguishes expressly between a disallowance of a claim and a refusal to act upon it; and it makes no difference whether the reason given by the board for refusing to take action upon the claim is good in law or not.
In reply, the counsel for the plaintiffs contended, in substance: 1. That it w.as error to regard the claim presented in 1873 as simply a joint claim; that the demand made upon the board was in behalf of the complainants separately, according to their separate interests; and that although those separate interests were not stated in totals, yet any one could ascertain from the account, as rendered, the sum total going to each claimant, and also the claimant for each item. 2. That in determining the character of the action taken ■ by the board on the claim of 1873, and on that of 1874, respectively, controlling importance should not be attributed to the technical language used, but rather to the reasons assigned by the board for their action; and that, tried by this test, the action of the board in 1873 was not a determination that the several claimants were not entitled to the sums demanded by them, but merely an objection to the manner in which their claims were presented; while the action in 1874 was an absolute denial that plaintiffs were entitled to receive from the county the sum which they demanded, and was therefore a disallowance of their claim.
The motion for a rehearing was denied.